Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected as being vague and indefinite when it recites the structural formulae V-1 through V-4; the scope of the protection sought is not clear. Claim 8 fails to particularly point out and distinctly claim that the substituents R10 and R11 in the compounds of formulae V-1 through V-4 are each as defined for R10 and R11 in the compound of general formula V in claim 7.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 & 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Manabe et al. (U.S. Patent No. 9,605,204). 
Manabe et al. discloses a liquid-crystalline medium, and the corresponding use thereof said liquid-crystalline medium in a high-frequency components, characterized in that said liquid-crystalline medium comprises a combination of at least one acetylene compound inclusive of the present formula I, as generally represented therein by 
    PNG
    media_image1.png
    169
    431
    media_image1.png
    Greyscale
 (column 4, line 30), and more specifically as represented therein by 
    PNG
    media_image2.png
    164
    512
    media_image2.png
    Greyscale
(column 51, line 25), with at least one acetylene compound inclusive of the present formula III, as generally represented therein by 
    PNG
    media_image3.png
    141
    442
    media_image3.png
    Greyscale
(column 6, line 40), and more specifically as represented therein by 
    PNG
    media_image4.png
    142
    552
    media_image4.png
    Greyscale
(column 53, line 5). In fact, Example 1 therein (column 62, liine 40+) expressly illustrates a liquid-crystalline medium having an optical anisotropy of 0.8, which is more than 0.35 as is claimed, and a clearing point temperature of 154oC, which more than 110oC as is claimed, 
    PNG
    media_image5.png
    313
    430
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    432
    media_image6.png
    Greyscale
characterized in that said liquid-crystalline medium comprises one or more compounds inclusive of the general formula I, i.e., PPTUI-3-, PPTUI-3-4, and PPTUI-4-4, in an amount of 75% of the total weight of the liquid-crystalline medium, which is within the claimed 30-80% of the total weight of the liquid-crystalline medium, and one compound inclusive of the general formula III, i.e., PTP(2)TP-6-3, in an amount of 25% of the total weight of the liquid-crystalline medium, which is within the claimed 20-70% of the total weight of the liquid-crystalline medium.
Although Manabe et al. does not specify a “low temperature storage temperature of below 20oC”, since a composition of matter is claimed, and Manabe et al. discloses a liquid-crystalline medium characterized by comprising a combination of at least one compound inclusive of the present formula I with at least one compound of the present formula III, it is asserted that the liquid-crystalline medium of Manabe et al. inherently possesses the recited “low temperature storage temperature of below 20oC”, and that the claimed liquid-crystalline medium lacks novelty, absent object evidence to the contrary.  Manabe et al. discloses all the limitations of the base independent claim except for the “low temperature storage temperature of below 20oC”, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden 
Assuming arguendo that the liquid-crystalline medium of Manabe et al. does not inherently possess the recited “low temperature storage temperature of below 20oC”,   then Manabe et al. is also relied upon under 35 U.S.C. § 103 because it would have been obvious to one of ordinary skill in the art to modify the amount of the component compounds with reasonable expectation of achieving, the recited storage temperature, as well as the advantages generally taught therein, absent object evidence to the contrary.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. Patent No. 9,605,204) in view of Suermann et al. (U.S. Patent Application Publication No. 2004/0173775). 
Please refer to preceding paragraph 8 for the teachings of Manabe et al. which expressly illustrates a liquid-crystalline medium comprising a combination compounds inclusive of those of the present formulae I and III. Although Manabe et al. does not teach the compounds of the present formula IV, as is presently claimed, they are in and of themselves known in the liquid crystal art, as well as their corresponding use thereof compounds of the present formula IV with compounds of the present formula I, as follows. Suermann et al. teaches a liquid-crystalline medium characterized by comprising a combination compounds inclusive of those of the present formula I, as represented therein by 
    PNG
    media_image7.png
    154
    422
    media_image7.png
    Greyscale
[0054], with 
    PNG
    media_image8.png
    286
    399
    media_image8.png
    Greyscale
[0051]. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a compound of the present formula IV, as taught in Suermann et al., in the liquid-crystalline medium of Manabe et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the compound of formula IV. 
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being obvious over Xu et al. (WO2013/139176A1).
 Xu et al. discloses a liquid-crystalline medium, and the corresponding use thereof said liquid-crystalline medium in a high-frequency components, characterized in that said liquid-crystalline medium comprises a combination of at least one acetylene compound inclusive of the present formula I, as generally represented therein by 
    PNG
    media_image9.png
    124
    750
    media_image9.png
    Greyscale
(page 3.), at least one acetylene compound inclusive of the present formula II, as 
    PNG
    media_image10.png
    202
    748
    media_image10.png
    Greyscale
 (page 3), at least one acetylene compound inclusive of the present formula III, as generally represented therein by 
    PNG
    media_image11.png
    196
    752
    media_image11.png
    Greyscale
 (page 3), with at least one compound inclusive of the present formula V, as represented therein by 
    PNG
    media_image12.png
    123
    744
    media_image12.png
    Greyscale
 (pages 11-12). Although XU et al. expressly illustrates various combinations thereof the aforementioned compounds of formulae I through III and V, they are not in the claimed % of the total weight of the liquid-crystalline medium. Since the compounds of formulae I through III and V, are each individually well known in the liquid crystal art, as well as their combination thereof, as taught in Xu et al., it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to vary the amounts thereof to optimize the performance of the resulting medium, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent No. 10,711,195.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722